§
  JOE FRANK MUZQUIZ/PARA                                         No. 08-19-00005-CV
  TODOS, INC.,                                    §
                                                                   Appeal from the
               Appellant/Cross-Appellant,         §
                                                                  17th District Court
  v.                                              §
                                                               of Tarrant County, Texas
  PARA TODOS, INC./JOE FRANK                      §
  MUZQUIZ,                                                       (TC#017-287752-16)
                                                  §
               Appellee/Cross-Appellee.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment as to Appellant/Cross-Appellee Joe Frank Muzquiz. We therefore reverse the judgment

of the court below and remand the cause for new trial, in accordance with this Court’s opinion.

       We further conclude that there was no error in the judgment as to Appellee/Cross-Appellant

Para Todos, Inc. and therefore affirm the judgment of the court below.

       It is further ordered that Appellant/Cross-Appellee recover form Appellee/Cross-Appellant

all costs of this appeal, for which execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 31ST DAY OF MARCH, 2021.



                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Alley, J., Dissenting